office_of_chief_counsel internal_revenue_service memorandum number release date cc ita lfnolanii posts-137135-08 uilc date date to michael p corrado area_counsel lmsb area heavy manufacturing and transportation from jeffery g mitchell chief cc ita subject selecting appropriate_month under sec_1_472-8 of the income_tax regulations this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue under sec_1_472-8 of the income_tax regulations how does a taxpayer that uses the inventory price index computation ipic_method to price a dollar-value_pool determine the appropriate_month for selecting price indexes from tables published monthly by the bureau of labor statistics bls conclusion the taxpayer must select the month that is most consistent with its method of determining current-year cost under sec_1_472-8 and its history of inventory production or purchases during the taxable_year facts taxpayer was incorporated on date immediately thereafter taxpayer began purchasing goods for resale taxpayer’s monthly purchases and product mix were fairly uniform during taxpayer does not purchase seasonal goods during taxpayer’s inventories turned times or once every dollar_figure months thus the mid-point of taxpayer’s last inventory turn occurred in december posts-137135-08 for the taxable_year ended date taxpayer filed form_970 election to use lifo inventory_method on form_970 taxpayer elected to use the ipic_method to price two pools and to use the most-recent-acquisitions method to determine the current-year cost of inventories taxpayer did not elect to use a representative month for selecting price indexes from a bls table in addition taxpayer did not adopt the retail_method see sec_1_471-8 k when preparing the federal_income_tax return for that first taxable_year taxpayer used price indexes published by the bls for november to compute the ipi for both pools law sec_1_472-8 provides generally that the total current-year cost of items making up a pool may be determined a by reference to the actual cost of the goods most recently purchased or produced b by reference to the actual cost of the goods purchased or produced during the taxable_year in the order of acquisition c by application of an average unit cost equal to the aggregate cost of all of the goods purchased or produced throughout the taxable_year divided by the total number of units so purchased or produced or d pursuant to any other proper method which in the opinion of the commissioner clearly reflects income sec_1_472-8 provides in relevant part that the computation of an ipi inventory price index for a dollar-value_pool requires the following four steps which are described in more detail in sec_1_472-8 first selection of a bls table and an appropriate_month second assignment of items in a dollar-value_pool to bls categories selected bls categories third computation of category inflation indexes for selected bls categories and fourth computation of the ipi sec_1_472-8 provides generally that under the ipic_method an inventory price index is computed using the consumer or producer price indexes for certain categories bls price indexes and bls categories respectively listed in the selected bls table of the cpi detailed report or the ppi detailed report for the appropriate_month sec_1_472-8 provides in relevant part that manufacturers processors wholesalers jobbers and distributors must select bls price indexes from table of the ppi detailed report unless the taxpayer can demonstrate that selecting bls price indexes from another table of the ppi detailed report is more appropriate retailers may select bls price indexes from either table of the cpi detailed report or from table or another more appropriate table of the ppi detailed report sec_1_472-8 provides generally that in the case of a retailer using the retail_method the appropriate_month is the last month of the retailer's taxable_year in the case of all other taxpayers the appropriate_month is the month most consistent with the method used to determine the current-year cost of the dollar-value_pool under posts-137135-08 sec_1_472-8 and the taxpayer's history of inventory production or purchases during the taxable_year a taxpayer not using the retail_method may annually select an appropriate_month for each dollar-value_pool or make an election on form_970 application to use lifo inventory_method to use a representative appropriate_month representative month an election to use a representative month is a method_of_accounting and the month elected must be used for the taxable_year of the election and all subsequent taxable years unless the taxpayer obtains the commissioner's consent under sec_1_446-1 to change or revoke its election analysis after selecting the appropriate bls table a taxpayer must determine which monthly bls price indexes to use when computing each pool’s ipi under sec_1 e iii b a taxpayer may determine the appropriate_month each year or may elect to use a representative month in either case the taxpayer’s selection must be based on the criteria in sec_1_472-8 the balance of this memorandum concerns the criteria to be used when annually selecting the appropriate_month for the items within a pool sec_1_472-8 requires retailers using the retail_method to use the last month of the taxable_year as the appropriate_month when using the retail_method all retailers must determine the retail value of ending inventories which is computed by multiplying the number of units of each item in ending inventories by the end-of-year retail price of those units thus requiring retailers to use end-of-year price indexes should ensure that their inventory methods will clearly reflect income in contrast sec_1_472-8 does not dictate the appropriate_month for taxpayers that do not use the retail_method instead this regulation prescribes two criteria that allow a taxpayer to determine its own appropriate_month under sec_1 e iii b the appropriate_month is the month most consistent with the taxpayer’s method of determining the current-year cost of inventories under sec_1_472-8 first criterion and the taxpayer’s history of inventory production or purchases during the taxable_year second criterion notwithstanding the interchangeable use of an and the in sec_1_472-8 in general only one month of a given taxable_year can satisfy both of these criteria the first criterion in sec_1_472-8 requires only the identification of the taxpayer’s method_of_accounting for example when a taxpayer’s method of determining the current-year cost of inventories is the earliest-acquisitions method an early month in the taxable_year will be appropriate and a late month in the taxable_year will not be appropriate conversely when a taxpayer’s method of determining the current-year cost of inventories is the most-recent-acquisitions method a late month in the taxable_year will be appropriate and an early month in the taxable_year will not be appropriate the second criterion in sec_1_472-8 which requires an posts-137135-08 analysis of the taxpayer’s annual acquisition of goods can require a result different from what would have obtained if only the first criterion were required sec_1_472-8 example example shows how a taxpayer determines the appropriate_month example a wholesaler of seasonal goods timely files a form_970 application to use lifo inventory_method for the taxable_year ending date the taxpayer indicates elections to use the dollar-value lifo_method to determine the current-year cost using the earliest acquisitions method in accordance with paragraph e ii b of this section and to use the ipic_method under paragraph e of this section although the taxpayer purchases inventory_items regularly throughout the year the items purchased vary according to the seasons the seasonal items on hand at date are purchased between october and december thus based on the taxpayer's use of the earliest acquisitions method of determining current-year cost and its experience with inventory purchases the appropriate_month for the items represented in the ending inventory at date is october the result in example reflects the application of sec_1_472-8’s two criteria to the taxpayer’s inventories of seasonal goods but in reverse order first the taxpayer must consider the purchase history of the items in ending inventories the purchase history of items not represented in ending inventories is irrelevant in example the relevant purchase history is all purchases during the months of october november and december second the taxpayer must consider its method of determining the current- year cost of the items in the pool in example the taxpayer uses the earliest- acquisitions method thus in example october is the appropriate_month of course the result in example might have been different if the facts had been different presumably the fact that the taxpayer regularly purchases goods throughout the year means that the taxpayer regularly purchases seasonal goods throughout october november and december too but if this taxpayer had purchased percent of its seasonal goods in december the holding might have been that december is the appropriate_month in other words the second criterion would have trumped the first criterion twice applying sec_1_472-8’s two criteria to this case we find that for taxpayer should have used december as its appropriate_month for both pools under the first criterion december is the month most closely linked to taxpayer’s use of the most-recent-acquisitions method of determining the current-year cost of inventories the second criterion does not require a different result because taxpayer’s purchases and product mix were fairly uniform during posts-137135-08 please call if you have any further questions george j blaine associate chief_counsel income_tax accounting by _____________________________ jeffery g mitchell chief branch income_tax accounting
